COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00219-CV


GUARDIANSHIP OF JOHN DAVID
HARRIS, AN INCAPACITATED
PERSON




                                    ----------

           FROM PROBATE COURT NO. 1 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1
                                    ----------

      On June 20, 2011, we received Appellant’s “Notice of Restricted Appeal”

appealing the trial court’s December 29, 2010 order appointing a temporary

guardian ad litem for Appellant’s father. Appellant’s father passed away, and on

February 20, 2011, the trial court dismissed the guardianship investigation. We

sent Appellant a letter on June 28, 2011, notifying Appellant of our concern that

we lacked jurisdiction over this appeal because it appeared that he was

      1
       See Tex. R. App. P. 47.4.
attempting to appeal an unappealable order. Specifically, the order appointing

the guardian ad litem did not appear to be a final judgment or an appealable

interlocutory order.

      On July 11, 2011, we received a response from Appellant. That same day,

we sent another letter to Appellant expressing our concern that any complaint

regarding the temporary guardian is now moot because the case has been

dismissed. See, e.g., Hamilton County v. Cooper, No. 05-07-00307-CV, 2007
WL 2774166, at *1 (Tex. App.—Dallas Sept. 25, 2007, no pet.) (dismissing an

appeal from a temporary injunction as moot after trial court rendered a final

judgment in the case). We notified Appellant that we would dismiss this case for

want of jurisdiction unless Appellant or any party desiring to continue the appeal

filed with the court within ten days a response showing grounds for continuing the

appeal.

      On July 22, 2011, we received a response from Appellant.          However,

Appellant’s response does not show grounds for continuing the appeal.

Appellant complains of various acts by the temporary guardian ad litem regarding

the estate of Appellant’s father, and he argues that these acts constitute a

continuing controversy between the parties. Any such controversy between the

parties does not, however, flow from the propriety of the temporary guardian’s

appointment. Further, Appellant does not explain how a judgment from this court

could remedy what harm Appellant claims to suffer. See In re Smith, No. 05-09-

00913-CV, 2010 WL 4324434, at *2 (Tex. App.—Dallas Nov. 3, 2010, orig.


                                        2
proceeding) (mem. op.). We therefore dismiss this appeal as moot. See Tex. R.

App. P. 42.3(a), 43.2(f).



                                               PER CURIAM


PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: August 18, 2011




                                     3